William B. Brown, J.,
dissenting. I agree with the majority that the court of appeals incorrectly relied on the association’s purported official position as expressed in its newsletter, The Candle. However, the language of the contract provision is clear and unambiguous and should be enforced as written.
The provision in question reads “* * * total teaching service as defined by the Ohio Revised Code.” (Emphasis added.) Only one section of the code provides a definition for years of (teaching) service. That section is R.C. 3317.13, the pertinent provisions of which have been quoted in the majority opinion. On the other hand, R.C. 3317.14 is operational rather than definitional. Although years of service is defined in R.C. 3317.13, that section provides that such service may be credited pursuant to R.C. 3317.14. Thus, what R.C. 3317.14 does is to provide boards of education with an alternative means of compensating teachers for total service, so long as certain minimum standards are met. It does not allow a board of education to redefine years of service.
If R.C. 3317.14 did not exist, one would still be able to define years of service under R.C. 3317.13. The reverse is not true. While it is unfortunate to have to be so technical with words, the contract does contain the language, “as defined,” and the only section providing definitions in this case is R.C. 3317.13. Therefore, I would affirm the judgment of the court of appeals.
C. Brown, J., concurs in the foregoing dissenting opinion.